[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court hereby dissolves the marriage of the parties.
Said alimony ordered in the memorandum of decision dated! June 21, 1993 is to remain in effect until the remarriage of the plaintiff, the cohabitation of the plaintiff or death of the plaintiff. CT Page 6150
All other relief previously ordered in the memorandum of decision of June 21, 1993 remains in effect.
Philip E. Mancini, Jr. State Trial Referee